                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIAM C. HUGHES,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         V.                                       )         No. 4:19-CV-1327 JAR
                                                  )
GENERAL MOTORS,                                   )
                                                  )
                Defendant.                        )

                               MEMORANDUM AND ORDER

       Plaintiff has filed a civil suit and seeks leave to proceed in forma pauperis. Plaintiff is

granted leave to proceed without payment of the filing fee. Also, the Court will direct plaintiff to

show cause why this action should not be dismissed for lack of subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

       Plaintiff alleges that defendant General Motors ran his aircraft company out of business

in 1994 through competitive business practices. Because plaintiffs complaint is hand-written, it

is not entirely clear to the Court how plaintiff believes such business practices were purportedly

unlawful. Rather, plaintiff states he was forced to sell off a highly "classified secret" to defense

competitors, which apparently caused lay-offs in his business. Plaintiff states that he wishes to

refer this matter to government prosecutors.

       Plaintiff does not indicate the jurisdictional basis under which he is bringing the present

lawsuit. To the extent that plaintiff is seeking the initiation of federal criminal charges against

defendant, initiation of a federal criminal prosecution is a discretionary decision within the

executive branch and is not subject to judicial compulsion. See Ray v. United States Dept. of

Justice, 508 F. Supp. 724, 725 (E.D. Mo. 1981); 28 U.S.C. § 547(1).
       Federal courts are courts of limited jurisdiction. The Court has jurisdiction to hear cases

involving the Constitution, laws, or treaties of the United States under 28 U.S.C. § 1331, and the

Court can hear cases where diversity jurisdiction exists under 28 U.S.C. § 1332.

       The instant action does not arise under the Constitution, laws, or treaties of the United

States, so federal question jurisdiction pursuant to 28 U.S.C. § 1331 is inapplicable. Therefore,

the Court may only hear this case if diversity jurisdiction exists. There is no indication from the

pleadings that diversity jurisdiction exists, as plaintiff has not articulated a cause of action

against defendant, nor has he indicated a specific amount in controversy. As a result, the Court

will order plaintiff to show cause why this action should not be dismissed for lack of jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis [Doc. #2] is GRANTED.

       IT IS FURTHER ORDERED that plaintiffs motion to amend his motion for leave to proceed
       in forma pauperis [Doc. #3] is GRANTED.


       IT IS FURTHER ORDERED that plaintiff must show cause no later than thirty (30)

days from the date of this Memorandum and Order, why this action should not be dismissed.

       Dated this 12th day of June, 2019.




                                                           ROSS
                                                         D STATES DISTRICT JUDGE




                                                -2-
